46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen Frederick HINCH, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-1344.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 20, 1994Decided:  January 9, 1995.

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A91-620-371)
Stephen Frederick Hinch, Petitioner Pro Se.
Francesco Isgro, Assistant General Counsel, Richard Michael Evans, Stewart Deutsch, United States Department of Justice, Washington, D.C., for Respondent.
I.N.S.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Petitioner petitions for review of the Board of Immigration Appeals's order dismissing the appeal of his deportation order.  Our review of the record and the Board's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Hinch v. INS, No. Afl-shq-znl (B.I.A. Dec. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED